Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-17-00503-CV

                               IN THE INTEREST OF L.R.M., a Child

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015EM503110
                             Honorable Nick Catoe Jr., Judge Presiding 1

          BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
and this matter is REMANDED to the trial court for further proceedings.

       Appellant Father is not entitled to recover his appellate costs because the Office of the
Attorney General of Texas is exempt from payment of appellate costs in Title IV-D cases.

        SIGNED June 27, 2018.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
 The Honorable Stephani Walsh is the presiding judge of the 45th Judicial District Court, Bexar County, Texas. The
order challenged in this appeal was signed by the Honorable Nick Catoe Jr., Associate Judge, Bexar County, Texas.